                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No. 2:20-cv-00669-FMO (MAA)                                           Date: March 3, 2020
Title       Rodney Maye v. Unidentified Entities et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Erica Valencia                                          N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed

        On January 31, 2020, the Court denied Plaintiff Rodney Maye’s (“Plaintiff”) Request to
Proceed In Forma Pauperis. (Order, ECF No. 5.) The Court ordered that “Plaintiff SHALL PAY
THE FILING FEES IN FULL within 30 days or this case will be dismissed.” (Id. at 1.) To date,
Plaintiff has not submitted the $400 filing fee.

         Plaintiff is ORDERED TO SHOW CAUSE by April 2, 2020 why the Court should not
recommend that the case be dismissed for failure to pay the filing fee. If Plaintiff submits the $400
filing fee on or before that date, the Order to Show Cause will be discharged, and no additional
action need be taken.

      Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to pay the filing fee pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        EV


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
